  Case 14-25942         Doc 73     Filed 02/06/19 Entered 02/06/19 09:15:46              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-25942
         Margo Denise Antionett Crenshaw

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/15/2014.

         2) The plan was confirmed on 11/17/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/09/2015, 11/02/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/27/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,275.00.

         10) Amount of unsecured claims discharged without payment: $19,945.87.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-25942       Doc 73        Filed 02/06/19 Entered 02/06/19 09:15:46                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $15,150.00
       Less amount refunded to debtor                            $296.32

NET RECEIPTS:                                                                                    $14,853.68


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $651.18
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,651.18

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
Afni, Inc.                       Unsecured            NA         224.87           224.87          33.73       0.00
ALCOA BILLING CENTER             Unsecured         457.00           NA               NA            0.00       0.00
CHIPPER PRE SCHOOL               Unsecured         160.00        160.00           160.00          24.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,600.00       2,535.60         2,535.60        380.34        0.00
COMCAST                          Unsecured         737.00           NA               NA            0.00       0.00
CONSUMER PORTFOLIO SERV          Unsecured           0.00           NA               NA            0.00       0.00
HELVEY & ASSOC                   Unsecured         354.00           NA               NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      5,852.00           0.00             0.00           0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA         571.54           571.54          85.73       0.00
IL DEPT OF REVENUE               Unsecured            NA            NA             77.34          11.60       0.00
IL DEPT OF REVENUE               Priority             NA         607.26           607.26        607.26        0.00
IL DEPT OF REVENUE               Secured        3,505.00       3,582.34         3,505.00      3,505.00     123.72
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         250.81           250.81          37.62       0.00
INTERNAL REVENUE SERVICE         Priority             NA       4,930.66         4,930.66      4,930.66        0.00
INTERNAL REVENUE SERVICE         Secured              NA           0.00             0.00           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       2,985.57         2,985.57        447.84        0.00
INTERNAL REVENUE SERVICE         Unsecured         745.00      2,985.57             0.00           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured     11,015.00            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured          93.00           NA               NA            0.00       0.00
LANS CITY TOWING                 Unsecured         720.00           NA               NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         200.00           NA               NA            0.00       0.00
SULLIVAN URGENT AID CENTERS      Unsecured            NA         100.00           100.00          15.00       0.00
VILLAGE OF LANSING               Unsecured         500.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-25942         Doc 73      Filed 02/06/19 Entered 02/06/19 09:15:46                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                  $3,505.00          $3,505.00           $123.72
 TOTAL SECURED:                                           $3,505.00          $3,505.00           $123.72

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,537.92          $5,537.92              $0.00
 TOTAL PRIORITY:                                          $5,537.92          $5,537.92              $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,905.73          $1,035.86              $0.00


Disbursements:

         Expenses of Administration                             $4,651.18
         Disbursements to Creditors                            $10,202.50

TOTAL DISBURSEMENTS :                                                                      $14,853.68


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
